HAYNSWORTH, Chief Judge,
concurring:
I am disturbed that the Board concluded that under the terms of the remand order it was required to apply a more restrictive standard than it regularly applies in considering the fairness of representation elections and that it was foreclosed from considering extensive evidence of the presence of blank ballots except insofar as that bore upon the possibility of chain voting. In my view, the Board should have considered the new evidence of irregularity in the handling of blank paper ballots insofar as it bore upon the validity of the election in any other respect, notwithstanding the earlier focus of the concern of this court upon the possibility of chain voting.
The evidence of the presence of blank paper ballots presented during the hearing was much more extensive than that earlier proffered. A greater number of polling places was involved. Nevertheless, the fact that there were more voters than ballots cast, the fact that only two voters testified that they were given more than one ballot, and of those only one cast two ballots, convinces me there was no possibility that ballot boxes were stuffed. Moreover, the absence of any testimony of any solicitation or participation in chain voting satisfies me there was no possibility of chain voting and that the Board would have declined to set aside the election no matter the standard of review it applied.
Hence, I concur in substantial part in Judge Winter’s opinion and in the judgment.